Citation Nr: 0840823	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1997 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island which denied the veteran's claim for 
an earlier effective date for service connection for PTSD.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for PTSD 
was not received prior to October 30, 1997.

2.  The veteran's freestanding claim for an earlier effective 
date is legally barred.


CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 1997, 
for service connection for PTSD are not met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1(p), 3.159, 3.400(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

It is further noted that the United States Court of Appeals 
for Veterans Claims (Court), has held that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
cases, such as this one, involving an earlier effective date 
claim in which the law, rather than the evidence, is 
dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 
The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service. Otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Under 38 C.F.R. § 3.1(p) a "claim" is a written communication 
requesting a determination of entitlement to a benefit, or 
evidencing a belief in entitlement to a benefit.

By rating action in September 1998, service connection for 
PTSD was granted, and a 50 percent evaluation was assigned 
from October 30, 1997, the date of receipt of the claim.  The 
veteran did not file an appeal as to the effective date of 
the grant of service connection and to this extent the rating 
action is final.  38 C.F.R. §§ 20.302, 20.1103 (2008).

The veteran's claim of entitlement to service connection for 
PTSD was not received prior to October 30, 1997.  The Board 
notes a November 1969 rating decision which denied service 
connection for a nervous disorder.  At that time the veteran 
was diagnosed with a mild anxiety reaction following a 
hemorrhoidectomy.  He did not appeal this decision and it 
became final.  

There is no evidence of a claim for service connection for 
PTSD dating prior to the October 30, 1997 submission upon 
which the claim may be granted under law.  The Board 
acknowledges the argument that the veteran was suffering from 
psychiatric problems prior to the date of claim, but without 
evidence of an earlier claim for PTSD, an earlier effective 
date is not in order under the law.

The United States Court of Appeals for Veterans Claims 
(Court) has issued its decision Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), providing significant legal precedent with 
regard to the adjudication of claims for an earlier effective 
date for a VA benefit already granted, where there is of 
record a prior final RO decision or Board decision which 
considered and denied a claim for that identical benefit.  In 
Rudd, the claimant sought benefits that included earlier 
effective dates for the awards of service connection for 
various disabilities. A previous rating decision that 
assigned an effective date for a grant of service connection 
became final, and a Board decision that denied an earlier 
effective date for the grant of service connection was final 
when issued.  

The Court further indicated that under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims, the veteran could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of clear and unmistakable error (CUE), or claim to 
reopen them based upon new and material evidence. Of those 
two, because the proper effective date for an award based on 
a claim to reopen cannot be earlier than the date that claim 
was received (under 38 U.S.C. § 5110(a)), only a request for 
revision of the former decisions premised on CUE could result 
in the assignment of an earlier effective date. In Rudd, the 
veteran had not argued at any point that his request for an 
earlier effective date should be construed as a motion to 
revise based on CUE. The Court concluded that the only 
remaining possibility was that the veteran's claims each were 
to be processed as a "freestanding claim" for earlier 
effective dates - but such a possibility would vitiate the 
rule of finality, as it applied to the previous final RO 
rating decisions. Because the claimant had not raised a 
proper claim for the earlier effective date sought, the Court 
determined that there was no basis for consideration of the 
veteran's effective date claims on the merits, and that the 
claims must be dismissed. 

For these reasons, the Board finds that there is no legal 
basis for the veteran's claim for an earlier effective date.  
In this appellant's case, the September 1998 rating decision 
assignment of October 30, 1997 as the effective date for the 
grant of service connection for PTSD became a final decision; 
the appellant has not raised a claim of CUE in the September 
1998 rating decision; and the appellant's attempted 
"freestanding" earlier effective date claim in October 2003 
is without legal basis, and must be denied.  As in this case, 
where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law is dispositive, the claim must 
be denied due to a lack of legal merit).  Hence, entitlement 
to an effective date for service connection for PTSD prior to 
October 30, 1997 is denied. 38 C.F.R. §§ 3.1, 3.400, 20.302.


ORDER

Entitlement to an effective date for service connection for 
PTSD prior to October 30, 1997 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


